Citation Nr: 0006877	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  95-00 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a chronic right eye 
disability.

2.  Entitlement to service connection for asthma.

3.  Entitlement to an initial compensable evaluation for 
internal hemorrhoids.

4.  Entitlement to an initial compensable evaluation for 
residuals of pilonidal and perianal cysts.

5.  Entitlement to an initial compensable evaluation for 
atopic dermatitis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to July 
1993.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a July 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.

In accordance with the recent case of Fenderson v. West, 12 
Vet. App. 119 (1999), issues 3, 4, and 5 in this case have 
been rephrased to reflect that the veteran is appealing the 
initial evaluations assigned for his internal hemorrhoids, 
residuals of pilonidal and perianal cysts, and atopic 
dermatitis. 


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claims.

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

3.  Myopia is not a disorder for which compensation may be 
granted under the governing regulation; the veteran does not 
currently have any eye pathology attributable to service.

4.  The claim for service connection for asthma is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.

5.  The veteran failed to appear for a scheduled VA medical 
examination without good cause shown.

6.  The veteran has an internal hemorrhoid; it is not large 
or thrombotic, or irreducible with excessive redundant 
tissue, and does not evidence frequent recurrences.

7.  Pilonidal and perianal cystectomy scars are well healed 
and nontender, and there is no evidence of associated 
limitation of function or of recurrence of pilonidal or 
perianal cysts.

8.  The veteran's atopic dermatitis is currently manifested 
by papules and fistulas on the back; there is no evidence of 
exfoliation, exudation or itching on an exposed or extensive 
surface.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for myopia lacks legal entitlement under the law.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 1999); 38 
C.F.R. 3.303 (1999); Sabonis v. Brown, 6 Vet. App. 426 
(1994).

2.  The veteran's claims of entitlement to service connection 
for a chronic right eye disorder, and asthma are not well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. 3.303 (1999).
 
3.  The schedular criteria for an initial compensable 
evaluation for internal hemorrhoids have not been met at any 
time since the effective date of grant of service connection 
for such disability.  38 U.S.C.A. 1155, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. § 4.114, Diagnostic Code 7336 (1999).

4.  The criteria for an initial compensable evaluation for 
residuals of pilonidal and perianal cysts have not been met 
at any time since the effective date of grant of service 
connection for such disability.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. § 4.118, Diagnostic Codes 
7819-7805 (1999).

5.  The criteria for an initial compensable evaluation for 
atopic dermatitis have not been met at any time since the 
effective date of grant of service connection for such 
disability.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, § 4.3, Diagnostic Code 7899-7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

During a July 1990 enlistment examination, the veteran gave a 
history of experiencing one asthma attack at age 11, but none 
since that time.  The examination report notes normal 
clinical evaluations of the lungs, skin, and eyes.  Right eye 
distant vision was 20/20, and near vision was 20/20.  
Defective color vision was noted.

A February 1991 service medical record notes complaints of a 
painful rectal mass.  A physical examination revealed a 
small, tender perianal nodule.  The diagnostic impression was 
early perianal abscess vs. hemorrhoids.  The veteran was 
subsequently admitted for treatment, and a perirectal 
cystectomy was performed.  

A March 1991 report notes that the perirectal abscess was 
well healed, and indicates that a callous formation had 
recently developed at the "end of the sacral area."  Later 
that month, an incision and drainage of a sacral pilonidal 
cyst was performed.  An April 1991 follow-up treatment record 
notes that the incision was healing well without signs of 
infection.  The final assessment was resolving pilonidal cyst 
- scar tissue.

A September 1991 emergency room report indicates that the 
veteran sustained a traumatic eye injury when a live round 
exploded as he pulled back the bolt of his rifle in an 
attempted to clear a jam.  He was reportedly struck in the 
neck, face, and right eye by powder fragments.  The discharge 
diagnosis was powder burns, corneal abrasion of the right 
eye, and rule out foreign body in the eyes, predominantly on 
the right.  Follow-up treatment later that month revealed 
that the veteran was "doing well."

The veteran sought treatment for a rash in the groin area in 
January 1992.  At that time, he gave a three-month history of 
itching and burning, and reported that his skin occasionally 
"peels off."  A physical examination of the groin area 
revealed redness of the upper inner thighs, but no blisters 
or signs of infection.  Tinea cruris was diagnosed.    

A July 1992 report notes a two-week history of itching and 
rash in the groin and armpits.  A physical examination showed 
erythema over the entire groin area, and in both axillas.  
There was no nodular tenderness or edema.  The diagnostic 
assessment was tinea cruris with tinea corpus.  

During treatment the following month, the veteran related 
that he experienced itching over his entire body.  A physical 
examination revealed small open sores on his waistline and 
forearms, and a few white nodules in the groin area.  Tinea 
crusis was diagnosed.

An August 1992 report indicates that the veteran discovered 
blood on his underwear the previous week.  He reported 
experiencing pain when sitting, and explained that he had to 
shift his weight to get comfortable when driving an 
automobile.  He related that he was using the bathroom for 
fecal evacuation more frequently than normal, and indicated 
that he found blood in the toilet after evacuation.  An anal 
examination revealed no edema, masses, lesions, fissures, or 
hemorrhoids.  Normal bowel sounds were noted in all four 
quadrants on examination of the abdomen.  There was no 
tenderness on palpation of the abdomen, and no masses were 
noted.  Bright red blood per rectum was diagnosed.  

An August 1992 surgical consultation report notes a normal 
external rectal examination.  There were no external 
hemorrhoids, and no fissures.  A rigid scope examination 
revealed small internal hemorrhoids.

The veteran sought treatment for a papular rash on his trunk 
and extremities in September 1992.  He reported constant 
itching without relief.  Contact dermatitis was diagnosed.  
Eczematous dermatitis was diagnosed later that month. 

A January 1993 dermatology consultation report notes a one 
year history of an "intensively pruritic rash."  A physical 
examination revealed numerous erythematous follicular papules 
on the thighs, which were mostly excoriated, and some 
follicular papules on the arms.  While an excoriated 
genitalia itch was noted, no lesions were found.  Possible 
folliculitis was diagnosed.

A record dated the following week notes numerous erythematous 
papules with occasional pustules associated with hair 
follicles on the thighs, and some papules on the arms with 
less erythema and more excoriation.  Folliculitis was 
diagnosed.

An April 1993 examination revealed erythematous follicular 
papules on both thighs, a few follicular papules on the back 
and trunk, and a "psoriasis like" rash on the left arm.  
Atopic dermatitis was diagnosed.

The veteran sought treatment for a growth in the pubic area 
in May 1993.  Objective findings included a nickel size rash 
in the pubic area with a small growth under the rash.  The 
diagnostic impression was folliculitis.

A May 1993 optometry report notes complaints of double 
vision, blurry vision, and light sensitivity.  The veteran 
gave a history of explosive trauma to the right eye, 
resulting in a corneal abrasion.  He reported decreased 
visual acuity in the right eye.  A complete eye examination 
the following week revealed 20/20 vision bilaterally, and an 
old toxoplasmosis scar in the right eye.  The final 
assessment was myopia, ocular health, and old toxoplasmosis 
scar.

A May 1993 separation examination report notes a history of a 
perianal abscess with no adverse sequela, internal 
hemorrhoids with no adverse sequela, eczematous dermatitis 
with no adverse sequela, a corneal abrasion of the right eye 
with no adverse sequela, and myopia corrected to 20/20.  
Clinical evaluations of the lungs, anus and rectum, and eyes 
were normal.  Right eye distant vision was 20/40, correctable 
to 20/20, and near vision was 20/60, correctable to 20/20.  
Atopic dermatitis was diagnosed.

During an August 1993 VA examination, the veteran gave a 
history of asthma since childhood, and reported occasional 
trouble breathing.  He related that pilonidal and perianal 
cysts were incised and drained during service, and indicated 
that he had been "okay" since that time.  A physical 
examination of the skin revealed papules and fistulas on the 
back.  A hemorrhoid was found on rectal examination.  The 
report notes a 2 inch x 1/4 inch scar from an incision and 
drainage of a pilonidal cyst during service, and indicates 
that "there may be a scar" from the perianal cyst incision 
and drainage.  Visual acuity was 20/50 in the right eye.  An 
examination of the respiratory system was normal.  The final 
assessment was asthma by history, hemorrhoids, pilonidal cyst 
status post incision and drainage, and perianal cyst status 
post incision and drainage.

VA outpatient records reflect treatment for various 
complaints from August 1993 to July 1996.  A March 1994 
ophthalmology consultation report notes that the veteran's 
right eye vision was 20/50.  Myopic astigmatism was 
diagnosed.  The report notes that the veteran's eyes were 
otherwise within normal limits.  In October 1994, the veteran 
gave a history of asthma, but denied shortness of breath.  
The pertinent diagnosis was stable asthma. 

A July 1999 report indicates that the veteran failed to 
appear for VA examinations scheduled in conjunction with his 
claims.


Analysis

I.  Service Connection Claims

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service or where clear 
and unmistakable evidence establishes that the injury or 
disease existed before service.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(b) (1999); Crowe v. Brown, 7 Vet. 
App. 238 (1994).

In Crowe, the United States Court of Appeals for Veterans 
Claims (Court) indicated that the presumption of soundness 
attaches only where there has been an induction medical 
examination, and where a disability for which service 
connection is sought was not detected at the time of such 
examination.  The Court noted that the regulation provides 
expressly that the term "noted" denotes only such 
conditions as are recorded in examination reports, and that 
history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions.  38 C.F.R. § 3.304(b)(1).  Crowe, 7 Vet. 
App. at 245. 38 U.S.C.A. § 1111 says nothing about the kind 
of evidence that can be used to rebut the presumption of 
soundness.  All that the statute requires is that the 
evidence, whatever it may be, must lead, clearly and 
unmistakably, to the conclusion that the injury or disease 
existed before the veteran entered the service. Harris v. 
West, No. 99-7057 (Fed. Cir. Feb. 17, 2000).

The Court has held that lay observations of symptomatology 
are pertinent to the development of a claim of service 
connection, if corroborated by medical evidence, see Rhodes 
v. Brown, 4 Vet. App. 124, 126-127 (1993), and established 
the following rules with regard to claims addressing the 
issue of chronicity.  Chronicity under the provisions of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).

The threshold question which must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.  
In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and a current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also, Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois, 6 Vet. App. at 140, citing Espiritu, 
2 Vet. App. at 494.  Thus, lay statements regarding a medical 
diagnosis or causation do not constitute evidence sufficient 
to establish a well-grounded claim under 38 U.S.C.A. 
§ 5107(a).  See Grottveit, 5 Vet. App. at 93.

A. Chronic Right Eye Disorder

While myopia was diagnosed during service in May 1993, this 
is a refractive error of the eye and, as such, not a disorder 
for which service connection may be granted under governing 
criteria.  38 C.F.R. § 3.303(c).  As myopia is not considered 
to be a disorder under VA regulation, the Board finds that 
the claim for service connection for this disorder must fail 
for lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  

The veteran's claim for service connection for a chronic 
right eye disorder is not well grounded as there is no 
competent medical evidence showing a nexus between any 
current eye pathology and injury or disease in service.  
Caluza, 7 Vet. App. at 506; See Edenfield v. Brown, 8 Vet. 
App. 384 (1995).  While service medical records note that the 
veteran sustained a corneal abrasion of the right eye in 
September 1991, a May 1993 separation examination found no 
adverse sequela from this trauma.  Further, an August 1993 VA 
examination report is negative for complaints or findings of 
a chronic right eye disorder, and a March 1994 ophthalmology 
report notes a normal examination of the veteran's eyes, with 
the exception of a myopic astigmatism.
 
Although the veteran is competent to describe symptoms 
perceptible to a lay person,  he is not competent to provide 
a medical diagnosis or an opinion regarding medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Thus, his lay evidentiary assertions can not 
establish two of the three basic elements of a well-grounded 
claim for service connection:  current disability, or a nexus 
between a current disability and an injury or disease in 
service.  As a chronic right eye disorder is not currently 
demonstrated, and, of course, there is no competent medical 
evidence showing a nexus between the disability and injury or 
disease in service, the claim is not well grounded and must 
be denied.  Caluza, 7 Vet. App. at 506; See Edenfield v. 
Brown, 8 Vet. App. 384 (1995).



B.  Asthma

On enlistment examination in July 1990, the veteran gave a 
history of experiencing one asthma attack at age 11, with no 
attacks since that time.  A respiratory evaluation was 
normal.  In light of the veteran's normal respiratory 
evaluation on enlistment examination, the notation of a 
history of asthma does not constitute clear and unmistakable 
evidence to rebut the presumption of soundness.  In other 
words, the veteran is presumed to have been sound at his 
entry into service.  See Crowe, 7 Vet. App. at 245; Parker v. 
Derwinski, 1 Vet. App. 522 (1991).

Service medical records are negative for complaints, 
diagnosis, or treatment of asthma.  

During an August 1993 VA examination, the veteran again 
provided a history of asthma as a child, and reported 
occasional trouble breathing.  A physical examination of the 
respiratory system was normal. 

The veteran gave a history of asthma during VA outpatient 
treatment in October 1994, but denied shortness of breath.  
Stable asthma was diagnosed.

Based on the foregoing, the Board finds that the claim of 
entitlement to service connection for asthma is not well 
grounded.  Although the veteran reported a history of asthma 
on enlistment examination in July 1990, no pertinent clinical 
findings were found on examination, or at any other time 
during service.  While an August 1993 VA examination report 
similarly notes a history of asthma during childhood, a 
respiratory examination was normal.  The first post-service 
diagnosis of asthma was made during VA outpatient treatment 
in October 1994.  However, this record does not suggest that 
the veteran's asthma was related to his period of active 
service, or any incident occurring therein.  

The Board is mindful of the veteran's contention that his 
current asthma was aggravated by service.  While the 
credibility of his contention is not challenged, he is simply 
not competent, as a lay person, to render a medical diagnosis 
of asthma or provide an etiological link between any current 
disability and symptoms and/or incidents occurring in 
service.  See Grivois, 6 Vet. App. at 140, citing Espiritu, 
2 Vet. App. at 494.

As no competent evidence has been presented to show that the 
veteran's asthma is related to service on any basis, the 
claim of entitlement to service connection for asthma is not 
well grounded, and must be denied.  See Edenfield v. Brown, 8 
Vet. App. 384 (1995).

II.  Increased Initial Evaluations

Initially, the Board finds that the veteran's claims are well 
grounded pursuant to 38 U.S.C.A. 5107.  Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995).  Once it has been determined that 
a claim is well grounded, VA has a statutory duty to assist 
in the development of evidence pertinent to the claim.  38 
U.S.C.A. 5107.

As set forth above, VA has attempted to satisfy this duty, 
but has not received cooperation from the veteran.  The Court 
has held that VA's duty to assist the veteran is not a one-
way street; he also has an obligation to assist in the 
adjudication of his claim.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  The Board finds that no further assistance 
in developing the facts pertinent to this claim is required 
to comply with the duty to assist the veteran under 38 
U.S.C.A. 5107(a). 

The evidence shows that the veteran was scheduled for VA 
medical examinations in July 1999, but he failed to report.  
The record also shows that RO utilized the most recent 
address of record in notifying him of this examination.  

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271 (1994)(citing Ashley v. 
Derwinski, 2 Vet. App. 62 (1992)).  Notification for VA 
purposes is a written notice sent to the veteran's address of 
record.  38 C.F.R. § 3.1(q)(1999).

In Hyson v. Brown, 5 Vet. App. 262 (1993), the Court found 
that, when it was apparent from a review of the claims folder 
that a veteran had multiple addresses on file, it was 
incumbent upon the RO that notice was sent to the veteran's 
"last address of record."  In Wamhoff v. Brown, 8 Vet. App. 
517 (1996), the Court found that notice of required VA 
examinations mailed to the veteran's sole address on file was 
sufficient to trigger the veteran's duty to appear for such 
examinations, although the evidence in that case later 
revealed that the veteran did not receive such notification 
because he was not in fact residing at that address.  

In view of the foregoing, the Board finds that the veteran's 
failure to appear for scheduled VA examinations is without 
good cause.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that when a veteran appealed the initial rating assigned in 
an original compensation claim (following a grant of service 
connection), that "rating claim" continued to be an 
original claim as a matter of law.  Therefore, the Board can 
not deny the veteran's claims for increased evaluations in 
accordance with 38 C.F.R. § 3.655(b), on the basis that he 
failed to report for scheduled VA examinations without good 
cause or adequate reason, because the regulation states that 
when a claimant fails to report for an examination scheduled 
in conjunction with an original claim, the claim shall be 
rated based on the available evidence on file.  Thus, the 
Board must adjudicate the veteran's claims based on the 
evidence of record.  38 C.F.R. § 3.655.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. See 38 C.F.R. § 4.2 
(1999); Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349- 
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992). 

A.  Internal Hemorrhoids

The veteran's service-connected internal hemorrhoids are 
rated under the criteria found in 38 C.F.R. § 4.114, 
Diagnostic Code 7336, pertaining to external or internal 
hemorrhoids.  Under that diagnostic code, a noncompensable 
rating is provided for hemorrhoids which are mild or 
moderate.  A 10 percent rating is provided for large or 
thrombotic, irreducible hemorrhoids, with excessive redundant 
tissue, evidencing frequent recurrences.  A 20 percent rating 
is warranted for hemorrhoids with persistent bleeding and 
with secondary anemia, or with fissures.  38 C.F.R. § 4.14, 
Code 7336 (1999).

A hemorrhoid was noted on VA examination in August 1993.  
However, there was no evidence of current thrombotic or 
irreducible hemorrhoids, and the clinical record does not 
disclose the existence of anemia or fissures.  Therefore, the 
preponderance of the evidence is against an initial 
compensable evaluation for internal hemorrhoids.  
Accordingly, the benefit of the doubt rule does not apply and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 1999).  

B. Residuals of Pilonidal and Perianal Cysts

The RO has rated the veteran's service-connected residuals of 
pilonidal and perianal cysts under Diagnostic Codes 7819-
7805.  Diagnostic Code 7819 provides that skin growths are 
rated as scars based upon pain, ulceration, or disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7819.
 
Superficial scars that are poorly nourished, with repeated 
ulceration, are assigned a 10 percent evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  Superficial scars that are 
tender and painful on objective demonstration are assigned a 
10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  Other scars are rated on limitation of function of the 
body part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

When eczema is manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or is exceptionally repugnant, a 50 percent 
evaluation is assigned.  If there is constant exudation or 
itching, extensive lesions, or marked disfigurement, a 30 
percent evaluation is assigned.  With exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area, eczema is assigned a 10 percent evaluation.  When 
eczema has slight, if any, exfoliation, exudation or itching, 
if on a nonexposed surface or small area, a noncompensable 
evaluation is assigned.  38 C.F.R. § 4.118, Diagnostic Code 
7806.

Service medical records show that a perirectal cystectomy was 
performed in February 1991, and an incision and drainage of a 
sacral pilonidal cyst was performed the following month.  
Follow-up treatment records note that the scars from these 
procedures were well healed, and no sequela was noted on 
separation examination in May 1993.  

During an August 1993 VA examination, the veteran reported no 
difficulty with residuals of the pilonidal and perianal cysts 
since service.  A physical examination revealed a 2 inch x 1/4 
inch scar from the incision and drainage of the pilonidal 
cyst, and the examiner noted that "there may be a scar" 
from the perianal cyst incision and drainage.

The record in this case is devoid of evidence of erythema, 
inflammation, induration, tenderness, or drainage associated 
with the residuals of the veteran's pilonidal and perianal 
cysts, nor has there been any evidence of exfoliation, 
exudation, or itching in these areas.  The surgical incision 
scars have been described as well healed, and no functional 
limitation was found on VA examination in August 1993.  
Absent objective evidence of current symptomatology 
associated with the residuals of the pilonidal and perianal 
cysts, the Board finds that they are asymptomatic, and is, 
therefore, unable to identify a basis to grant a compensable 
evaluation.

In light of the evidence demonstrating that the veteran's 
pilonidal and perianal cysts are manifested by well healed 
scars with no evidence of any associated limitation on 
function, the Board finds that the preponderance of the 
evidence is against an initial compensable evaluation for 
residuals of pilonidal and perianal cysts.  Therefore, the 
benefit of the doubt rule does not apply and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1999).

C.  Atopic Dermatitis

The veteran's service-connected atopic dermatitis has been 
evaluated as noncompensably disabling under Diagnostic Code 
7806.  As no diagnostic code section addresses atopic 
dermatitis directly, it has been rated by analogy to 
Diagnostic Code 7806, which rates the severity of eczema.  
This section provides a noncompensable rating for symptoms 
including slight, if any, exfoliation, exudation or itching, 
if on a nonexposed surface or small area.  With exfoliation, 
exudation or itching on an exposed or extensive surface, a 10 
percent evaluation is warranted.  A 30 percent evaluation is 
only available upon a showing of constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 50 
percent evaluation for eczema requires ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.

Applying the facts in this case to the criteria set forth 
above, the Board concludes that the criteria for an initial 
compensable evaluation for atopic dermatitis have not been 
met.  The Board notes that the most recent VA examination was 
negative for complaints related to the veteran's service-
connected skin disorder.  While the August 1993 VA 
examination revealed papules and fistulas on the back, there 
was no evidence of exfoliation, exudation or itching on an 
exposed or extensive surface to warrant a 10 percent rating.  
As such, the veteran's symptomatology most closely 
approximates the level of severity contemplated by a 
noncompensable disability rating.

In deciding the veteran's claims, the Board has considered 
the Court's recent determination in Fenderson v. West, 12 
Vet. App. 119 (1999) and whether he is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board 
finds that the evidence supports the conclusion that there 
was no actual variance in the severity of the veteran's 
service connected disabilities during the appeal period.  
Accordingly, the Board does not find evidence that the 
veteran's disability evaluations should be increased for any 
separate period based on the facts found during the appeal 
period.


ORDER

Entitlement to service connection for a chronic right eye 
disability is denied.

Entitlement to service connection for asthma is denied.

Entitlement to an initial compensable evaluation for internal 
hemorrhoids is denied.

Entitlement to an initial compensable evaluation for 
residuals of pilonidal and perianal cysts is denied.

Entitlement to an initial compensable evaluation for atopic 
dermatitis is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

